Citation Nr: 0915730	
Decision Date: 04/27/09    Archive Date: 05/07/09

DOCKET NO.  07-22 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an effective date prior to October 3, 2006, 
for assignment of a 10 percent rating for service connected 
scar of the right eyebrow and upper eyelid.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dan Brook, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from May 
1953 to March 1957.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 rating decision of the 
New York, New York Regional Office (RO) of the Department of 
Veterans Affairs (VA), which granted an increased (10 
percent) rating for the Veteran's service connected scar 
effective October 3, 2006.  In a subsequent April 2007 Notice 
of Disagreement (NOD) the Veteran only appealed the effective 
date assigned by the April 2007 decision.  In December 2008 
Travel Board hearing was held at the RO; a transcript of the 
hearing is of record.    


FINDING OF FACT

The Veteran's scar was not shown to be symptomatic prior to 
his claim for increase, which was received on October 3, 
2006.   


CONCLUSION OF LAW

The criteria for entitlement to an effective date prior to 
October 3, 2006 for assignment of a 10 percent rating for 
service connected scar of the right eyebrow and upper eyelid 
are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.1(p), 3.155(a), 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 and Supp. 2008); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The Veteran has been advised of VA's duties to notify and 
assist in the development of his claims.  An October 2006 
letter from the RO explained what the evidence needed to show 
to substantiate the Veteran's initial claim for increased 
rating.  It also explained that VA would make reasonable 
efforts to help him obtain evidence necessary to support his 
claim, including medical records, employment records or 
records from other federal agencies but that it was 
ultimately his responsibility to ensure that records were 
received by VA.  The letter also provided the Veteran with 
notice of how VA assigns an effective date for an increased 
rating, noting that the assignment was based on when the 
claim was received by VA and when the evidence of record 
shows the level of disability necessary to support assignment 
of a certain rating under the rating schedule or other 
applicable standards.  Additionally, a June 2007 statement of 
the case (SOC) provided the Veteran with the text of 
applicable regulations governing the assignment of earlier 
effective dates for increased ratings.  The appellant had 
ample opportunity to respond to the notice letter and the SOC 
and to supplement the record after notice was given.  He is 
not prejudiced by any technical notice deficiency that may 
have occurred along the way, and no further notice is 
required.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).

Regarding VA's duty to assist, the RO has obtained available 
medical evidence.  Additionally, the Veteran was provided 
with a VA examination in March 2007.  The Veteran has not 
identified any additional evidence pertinent to this claim.  
VA's assistance obligations are met.  The Veteran is not 
prejudiced by the Board's proceeding with appellate review. 

II.  Factual Background

A June 1957 rating decision granted service connection for 
scar of the right eyebrow and upper eyelid and assigned a 
noncompensable rating effective March 12, 1957.  The Veteran 
did not appeal this decision.

In January 1972 the Veteran filed a claim for increase for 
the scar along with a claim for service connection for 
nervous condition and headaches.  

An April 1972 medical examination report shows a fine scar on 
the Veteran's right brow.  

A later April 1972 rating decision denied both of the January 
1972 claims and in a May 1972 NOD the Veteran only appealed 
the service connection claim.  

On October 3, 2006, the RO received the Veteran's claim for 
increase for the 
service connected scar.  The Veteran noted that the condition 
had worsened since his last evaluation, which he thought had 
taken place around 1974. 

VA progress notes from January and February 2005 and April 
2006 show treatment for blepharitis and meibomian gland 
dysfunction of both eyes.

On March 2007 VA examination the diagnosis was old healed 
scar over the right eyebrow.  Physical examination showed a 
tiny scar over the right eyebrow that was superficial and 
painful on examination.  

The March 2007 rating decision awarded an increased (10 
percent) rating for the Veteran's scar under 38 C.F.R. 
§ 4.118, Diagnostic Code 7804 on the basis of the March 2007 
VA examination finding that the scar was superficial and 
painful on examination.  An effective date of October 3, 2006 
was assigned, corresponding to the date the Veteran's claim 
was received by VA.  

In his April 2007 NOD the Veteran essentially requested an 
earlier effective date for the 10 percent rating back to 
March 1957 when he filed his initial claim for service 
connection.

At his December 2008 hearing the Veteran testified that his 
scar had not worsened in severity over the years.  

III.  Law and Regulations

The statutory guidelines for the determination of an 
effective date of an award of disability compensation are set 
forth in 38 U.S.C.A. § 5110.  Except as otherwise provided, 
the effective date of an evaluation and award of compensation 
based on an original claim, a claim reopened after a final 
disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  38 C.F.R. § 3.400.
 
In a claim for increase of disability compensation, the 
effective date will be the earliest date as of which it is 
factually ascertainable that an increase in disability has 
occurred, if the claim is received within 1 year from such 
date; otherwise, the effective date is the date of receipt of 
claim.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400(o)(2); see also Hazan v. Gober, 10 Vet. App. 511 
(1997); Servello v. Derwinski, 3 Vet. App. 196 (1992).  In 
VAOPGCPREC 12-98, VA General Counsel noted that 38 C.F.R. § 
3.400(o)(2) was added to permit payment of increased 
disability compensation retroactively to the date the 
evidence establishes the increase in the degree of disability 
had occurred.  That section was intended to be applied in 
those instances where the date of increased disability can be 
factually ascertained with a degree of certainty.  It was 
noted that this section was not intended to cover situations 
where disability worsened gradually and imperceptibly over an 
extended period of time.

The Court has held that 38 U.S.C.A. § 5110(b)(2) and 38 
C.F.R. § 3.400(o)(2) are applicable only where an increase in 
disability precedes a claim for an increased disability 
rating; otherwise the general rule of 38 C.F.R. § 3.400(o)(1) 
applies.  See Harper v. Brown, 10 Vet App 125, 126 (1997). 
Thus, there are three possible effective dates may be 
assigned depending on the facts of a particular case:

(1) If an increase in disability occurs after the claim is 
filed, the effective date is the date that the increase is 
shown to have occurred (i.e. date entitlement arose) (38 
C.F.R. § 3.400(o)(1));

(2) If an increase in disability precedes the claim by a year 
or less, the effective is the date that the increase is shown 
to have occurred (i.e. date that the disability is factually 
ascertainable) (38 C.F.R. § 3.400(o)(2));

(3) If an increase in disability precedes the claim by more 
than a year, the effective date is the date that the claim is 
received.  38 C.F.R. § 3.400(o)(2); Harper, 10 Vet App at 
126.

"Claim" is defined broadly to include a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 
32, 34-35 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 
(1992).  Any communication or action, indicating an intent to 
apply for one or more benefits under laws administered by the 
VA from a claimant may be considered an informal claim.  Such 
an informal claim must identify the benefit sought.  To 
determine when a claim was received, the Board must review 
all communications in the claims file that may be construed 
as an application or claim.  See Quarles v. Derwinski, 3 Vet. 
App. 129, 134 (1992).  The report of an examination or 
hospitalization may constitute an informal claim for increase 
when the report relates to examination or treatment of a 
disability for which service connection has previously been 
established.  38 C.F.R. § 3.157(b)(1). 

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 
38 C.F.R. § 4.7. 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 
38 U.S.C.A. § 5107(b).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

IV.  Analysis

As noted above, the effective date of an award of 
compensation based a claim for increase is generally the date 
of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 C.F.R. § 3.400.  In the instant 
case, the record does not show that the Veteran's service 
connected scar was symptomatic (i.e. painful on examination) 
until the March 2007 examination.  This finding allowed for 
the assignment of the 10 percent rating under 38 C.F.R. 
§ 4.118, Code 7804, for superficial scar, painful on 
examination.  It also allowed the RO to assign an effective 
date of October 3, 2006, the date of the Veteran's claim.  In 
so doing, the RO essentially found that since the scar was 
painful on examination in March 2007, it was also likely 
painful (and therefore compensable) as of October 3, 2006.  
Id. 
There is no objective evidence of record showing that the 
scar was symptomatic earlier than October 3, 2006.  The scar 
was noted on an April 1972 examination but was not shown to 
be painful or otherwise symptomatic.  Also, 2005 and 2006 VA 
progress notes show treatment for blepharitis and meibomian 
gland dysfunction of both eyes but there is no indication in 
the record that either of these problems is in any way 
related to the Veteran's scar.  In addition, there are no 
claims for increase shown in the record prior to October 3, 
2006 other than the January 1972 claim, which was subject to 
a final denial by the April 1972 rating decision, after the 
April 1972 examination.   Accordingly, because it was not 
objectively shown that the scar was compensable before March 
2007 and because the record does not contain a claim for 
increase prior to October 3, 2006 that was not finally 
adjudicated, there is no basis in the record for awarding an 
earlier effective date for the Veteran's service connected 
scar.  Id.    The preponderance of the evidence is against 
this claim and it must be denied.  


ORDER

Entitlement to an effective date prior to October 3, 2006, 
for assignment of a 10 percent rating for service connected 
scar of the right eyebrow and upper eyelid is denied.  



____________________________________________
James L. March  
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


